Execution Version

Exhibit 10.4

            

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

Subsidiary Guaranty Agreement

 

 

Dated as of December 8, 2016

 

 

of

 

LFUS LLC,

 

Littelfuse Commercial Vehicle LLC,

 

SC Building, LLC,

 

SSAC, LLC,

 

and

 

SymCom, Inc.

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 
 

--------------------------------------------------------------------------------

 

 

Table of Contents

 

SECTION

HEADING

PAGE

 

SECTION 1.

GUARANTY

2

     

SECTION 2.

OBLIGATIONS ABSOLUTE

3

     

SECTION 3.

WAIVER

4

     

SECTION 4.

OBLIGATIONS UNIMPAIRED

4

     

SECTION 5.

SUBROGATION AND SUBORDINATION

5

     

SECTION 6.

REINSTATEMENT OF GUARANTY

6

     

SECTION 7.

RANK OF GUARANTY

6

     

SECTION 8.

ADDITIONAL COVENANTS OF EACH SUBSIDIARY GUARANTOR

6

     

SECTION 9.

REPRESENTATIONS AND WARRANTIES OF EACH SUBSIDIARY GUARANTOR

6

     

SECTION 10.

TAX INDEMNIFICATION AND FATCA INFORMATION

7

     

SECTION 11.

TERM OF GUARANTY AGREEMENT

10

     

SECTION 12.

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

10

     

SECTION 13.

AMENDMENT AND WAIVER.

10

     

Section 13.1.

Requirements

10

Section 13.2.

Solicitation of Holders of Notes

10

Section 13.3.

Binding Effect

11

Section 13.4.

Notes Held by Obligors, Etc

11

     

SECTION 14.

NOTICES; ENGLISH LANGUAGE

11

     

SECTION 15.

MISCELLANEOUS

12

     

Section 15.1.

Successors and Assigns; Joinder

12

Section 15.2.

Severability

12

Section 15.3.

Construction

12

Section 15.4.

Further Assurances

13

Section 15.5.

Governing Law

13

Section 15.6.

Jurisdiction and Process; Waiver of Jury Trial

13

Section 15.7.

Obligation to Make Payment in Euros

14

Section 15.8.

Reproduction of Documents; Execution

14

 

 

 
-i-

--------------------------------------------------------------------------------

 

 

Subsidiary Guaranty Agreement

 

This Subsidiary Guaranty Agreement, dated as of December 8, 2016 (this
“Subsidiary Guaranty Agreement”), is made by each of the undersigned (each a
“Subsidiary Guarantor” and, together with each of the other signatories hereto
and any other entities from time to time parties hereto pursuant to Section 15.1
hereof, the “Subsidiary Guarantors”) in favor of the Purchasers (as defined
below) and the other holders from time to time of the Notes (as defined below).
The Purchasers and such other holders are herein collectively called the
“holders” and individually a “holder.”

 

Preliminary Statements:

 

I.     Littelfuse Netherland C.V., a limited partnership (commanditaire
vennootschap) established under the laws of the Netherlands (together with any
successor thereto that becomes a party to the Note Agreement (as defined below)
pursuant to Section 10.2, the “Company”) and Littelfuse, Inc., a Delaware
corporation (the “Parent Guarantor” and, together with the Company, the
“Obligors”), are entering into a Note Purchase Agreement dated as of December 8,
2016 (as amended, modified, supplemented or restated from time to time, the
“Note Agreement”) with the Persons listed on the signature pages thereto (the
“Purchasers”) simultaneously with the delivery of this Subsidiary Guaranty
Agreement. Capitalized terms used herein have the meanings specified in the Note
Agreement unless otherwise defined herein.

 

II.     The Company has authorized the issuance of, and proposes to issue and
sell, pursuant to the Note Agreement, (i) €117,000,000 aggregate principal
amount of its 1.14% Senior Notes, Series A, due December 8, 2023 (the “Series A
Notes”) and (ii) €95,000,000 aggregate principal amount of its 1.83% Senior
Notes, Series B, due December 8, 2028 (the “Series B Notes” and together with
the Series A Notes as amended, restated or otherwise modified from time to time
and including any such notes issued in substitution therefor, the “Notes” and
individually a “Note”).

 

III.     It is a condition to the agreement of the Purchasers to purchase the
Notes that this Subsidiary Guaranty Agreement shall have been executed and
delivered by each Subsidiary Guarantor and shall be in full force and effect.

 

IV.     Each Subsidiary Guarantor will receive direct and indirect benefits from
the financing arrangements contemplated by the Note Agreement. The governing
body of each Subsidiary Guarantor has determined that the incurrence of such
obligations is in the best interests of such Subsidiary Guarantor.

 

Now Therefore, in order to induce, and in consideration of, the execution and
delivery of the Note Agreement and the purchase of the Notes by each of the
Purchasers, each Subsidiary Guarantor hereby covenants and agrees with, and
represents and warrants to each of the holders as follows:

 

 

 
 

--------------------------------------------------------------------------------

 

 

Section 1.

Guaranty.

 

Each Subsidiary Guarantor hereby irrevocably, unconditionally and jointly and
severally with the other Subsidiary Guarantors guarantees to each holder, the
due and punctual payment in full of (a) the principal of, Make-Whole Amount, if
any, Modified Make-Whole Amount, if any, and interest on (including, without
limitation, interest accruing after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding), and any other amounts due under, the Notes when and as the same
shall become due and payable (whether at stated maturity or by required or
optional prepayment or by acceleration or otherwise) and (b) any other sums
which may become due under the terms and provisions of the Notes, the Note
Agreement or any other instrument referred to therein (all such obligations
described in clauses (a) and (b) above are herein called the “Guaranteed
Obligations”). The guaranty in the preceding sentence is an absolute, present
and continuing guaranty of payment and not of collectibility and is in no way
conditional or contingent upon any attempt to collect from the Obligors or any
other guarantor of the Notes (including, without limitation, any other
Subsidiary Guarantor hereunder) or upon any other action, occurrence or
circumstance whatsoever. In the event that the Company shall fail so to pay any
of such Guaranteed Obligations, each Subsidiary Guarantor agrees to pay the same
when due to the holders entitled thereto, without demand, presentment, protest
or notice of any kind, in the currency in which such Guaranteed Obligations are
payable under the Note Agreement, pursuant to the requirements for payment
specified in the Notes and the Note Agreement. Each default in payment of any of
the Guaranteed Obligations shall give rise to a separate cause of action
hereunder and separate suits may be brought hereunder as each cause of action
arises. Each Subsidiary Guarantor agrees that the Notes issued in connection
with the Note Agreement may (but need not) make reference to this Subsidiary
Guaranty Agreement.

 

Each Subsidiary Guarantor agrees to pay and to indemnify and save each holder
harmless from and against any damage, loss, cost or expense (including
attorneys’ fees) which such holder may incur or be subject to as a consequence,
direct or indirect, of (x) any breach by such Subsidiary Guarantor, by any other
Subsidiary Guarantor or by the Obligors of any warranty, covenant, term or
condition in, or the occurrence of any default under, this Subsidiary Guaranty
Agreement, the Notes, the Note Agreement or any other instrument referred to
therein, together with all expenses resulting from the compromise or defense of
any claims or liabilities arising as a result of any such breach or default,
(y) any legal action commenced to challenge the validity or enforceability of
this Subsidiary Guaranty Agreement, the Notes, the Note Agreement or any other
instrument referred to therein and (z) enforcing or defending (or determining
whether or how to enforce or defend) the provisions of this Subsidiary Guaranty
Agreement.

 

Each Subsidiary Guarantor hereby acknowledges and agrees that such Subsidiary
Guarantor’s liability hereunder is joint and several with the other Subsidiary
Guarantors and any other Person(s) who may guarantee the obligations and
Indebtedness under and in respect of the Notes and the Note Agreement.

 

 

 
-2- 

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing provisions or any other provision of this
Subsidiary Guaranty Agreement, each Subsidiary Guarantor hereby agrees that if
at any time the Guaranteed Obligations exceed the Maximum Guaranteed Amount
determined as of such time with regard to such Subsidiary Guarantor, then this
Subsidiary Guaranty Agreement shall be automatically amended to reduce the
Guaranteed Obligations to the Maximum Guaranteed Amount. Such amendment shall
not require the written consent of any Subsidiary Guarantor or any holder and
shall be deemed to have been automatically consented to by each Subsidiary
Guarantor and each holder. Each Subsidiary Guarantor agrees that the Guaranteed
Obligations may at any time exceed the Maximum Guaranteed Amount without
affecting or impairing the obligation of such Subsidiary Guarantor. “Maximum
Guaranteed Amount” means as of the date of determination with respect to a
Subsidiary Guarantor, the lesser of (a) the amount of the Guaranteed Obligations
outstanding on such date and (b) the maximum amount that would not render such
Subsidiary Guarantor’s liability under this Subsidiary Guaranty Agreement
subject to avoidance under Section 548 of the United States Bankruptcy Code (or
any successor provision) or any comparable provision of applicable state law.

 

Section 2.

Obligations Absolute.

 

The obligations of each Subsidiary Guarantor hereunder shall be primary,
absolute, irrevocable and unconditional, irrespective of the validity or
enforceability of the Notes, the Note Agreement or any other instrument referred
to therein, shall not be subject to any counterclaim, setoff, deduction or
defense based upon any claim such Subsidiary Guarantor may have against the
Obligors or any holder or otherwise, and shall remain in full force and effect
without regard to, and shall not be released, discharged or in any way affected
by, any circumstance or condition whatsoever (whether or not such Subsidiary
Guarantor shall have any knowledge or notice thereof), including, without
limitation: (a) any amendment to, modification of, supplement to or restatement
of the Notes, the Note Agreement or any other instrument referred to therein (it
being agreed that the obligations of each Subsidiary Guarantor hereunder shall
apply to the Notes, the Note Agreement or any such other instrument as so
amended, modified, supplemented or restated) or any assignment or transfer of
any thereof or of any interest therein, or any furnishing, acceptance or release
of any security for the Notes or the addition, substitution or release of any
other Subsidiary Guarantor or any other entity or other Person primarily or
secondarily liable in respect of the Guaranteed Obligations; (b) any waiver,
consent, extension, indulgence or other action or inaction under or in respect
of the Notes, the Note Agreement or any other instrument referred to therein;
(c) any bankruptcy, insolvency, arrangement, reorganization, readjustment,
composition, liquidation or similar proceeding with respect to the Company or
its property; (d) any merger, amalgamation or consolidation of any Subsidiary
Guarantor or of the Company into or with any other Person or any sale, lease or
transfer of any or all of the assets of any Subsidiary Guarantor or of the
Company to any Person; (e) any failure on the part of the Company for any reason
to comply with or perform any of the terms of any other agreement with any
Subsidiary Guarantor; (f) any failure on the part of any holder to obtain,
maintain, register or otherwise perfect any security; or (g) any other event or
circumstance which might otherwise constitute a legal or equitable discharge or
defense of a guarantor (whether or not similar to the foregoing), and in any
event however material or prejudicial it may be to any Subsidiary Guarantor or
to any subrogation, contribution or reimbursement rights any Subsidiary
Guarantor may otherwise have. Each Subsidiary Guarantor covenants that its
obligations hereunder will not be discharged except by indefeasible payment in
full in cash of all of the Guaranteed Obligations and all other obligations
hereunder.

 

 

 
-3-

--------------------------------------------------------------------------------

 

 

Section 3.

Waiver.

 

Each Subsidiary Guarantor unconditionally waives to the fullest extent permitted
by law, (a) notice of acceptance hereof, of any action taken or omitted in
reliance hereon and of any default by the Company in the payment of any amounts
due under the Notes, the Note Agreement or any other instrument referred to
therein, and of any of the matters referred to in Section 2 hereof, (b) all
notices which may be required by statute, rule of law or otherwise to preserve
any of the rights of any holder against such Subsidiary Guarantor, including,
without limitation, presentment to or demand for payment from the Company or any
Subsidiary Guarantor with respect to any Note, notice to the Company or to any
Subsidiary Guarantor of default or protest for nonpayment or dishonor and the
filing of claims with a court in the event of the bankruptcy of the Company,
(c) any right to require any holder to enforce, assert or exercise any right,
power or remedy including, without limitation, any right, power or remedy
conferred in the Note Agreement or the Notes, (d) any requirement for diligence
on the part of any holder and (e) any other act or omission or thing or delay in
doing any other act or thing which might in any manner or to any extent vary the
risk of such Subsidiary Guarantor or otherwise operate as a discharge of such
Subsidiary Guarantor or in any manner lessen the obligations of such Subsidiary
Guarantor hereunder.

 

Section 4.

Obligations Unimpaired.

 

Each Subsidiary Guarantor authorizes the holders, without notice or demand to
such Subsidiary Guarantor or any other Subsidiary Guarantor and without
affecting its obligations hereunder, from time to time: (a) to renew,
compromise, extend, accelerate or otherwise change the time for payment of, all
or any part of the Notes, the Note Agreement or any other instrument referred to
therein; (b) to change any of the representations, covenants, events of default
or any other terms or conditions of or pertaining to the Notes, the Note
Agreement or any other instrument referred to therein, including, without
limitation, decreases or increases in amounts of principal, rates of interest,
the Make-Whole Amount, Modified Make-Whole Amount or any other obligation;
(c) to take and hold security for the payment of the Notes, the Note Agreement
or any other instrument referred to therein, for the performance of this
Subsidiary Guaranty Agreement or otherwise for the Indebtedness guaranteed
hereby and to exchange, enforce, waive, subordinate and release any such
security; (d) to apply any such security and to direct the order or manner of
sale thereof as the holders in their sole discretion may determine; (e) to
obtain additional or substitute endorsers or guarantors or release any other
Subsidiary Guarantor or any other Person or entity primarily or secondarily
liable in respect of the Guaranteed Obligations; (f) to exercise or refrain from
exercising any rights against the Obligors, any Subsidiary Guarantor or any
other Person; and (g) to apply any sums, by whomsoever paid or however realized,
to the payment of the Guaranteed Obligations and all other obligations owed
hereunder. The holders shall have no obligation to proceed against any
additional or substitute endorsers or guarantors or to pursue or exhaust any
security provided by the Obligors, such Subsidiary Guarantor or any other
Subsidiary Guarantor or any other Person or to pursue any other remedy available
to the holders.

 

 

 
-4-

--------------------------------------------------------------------------------

 

 

If an event permitting the acceleration of the maturity of the principal amount
of any Notes shall exist and such acceleration shall at such time be prevented
or the right of any holder to receive any payment on account of the Guaranteed
Obligations shall at such time be delayed or otherwise affected by reason of the
pendency against the Company , any Subsidiary Guarantor or any other guarantors
of a case or proceeding under a bankruptcy or insolvency law, such Subsidiary
Guarantor agrees that, for purposes of this Subsidiary Guaranty Agreement and
its obligations hereunder, the maturity of such principal amount shall be deemed
to have been accelerated with the same effect as if the holder thereof had
accelerated the same in accordance with the terms of the Note Agreement, and
such Subsidiary Guarantor shall forthwith pay such accelerated Guaranteed
Obligations.

 

Section 5.

Subrogation and Subordination.

 

(a)     Each Subsidiary Guarantor will not exercise any rights which it may have
acquired by way of subrogation under this Subsidiary Guaranty Agreement, by any
payment made hereunder or otherwise, or accept any payment on account of such
subrogation rights, or any rights of reimbursement, contribution or indemnity or
any rights or recourse to any security for the Notes or this Subsidiary Guaranty
Agreement unless and until all of the Guaranteed Obligations shall have been
indefeasibly paid in full in cash.

 

(b)     Each Subsidiary Guarantor hereby subordinates the payment of all
Indebtedness and other obligations of the Company or any other guarantor of the
Guaranteed Obligations owing to such Subsidiary Guarantor, whether now existing
or hereafter arising, including, without limitation, all rights and claims
described in clause (a) of this Section 5, to the indefeasible payment in full
in cash of all of the Guaranteed Obligations. If the Required Holders so
request, any such Indebtedness or other obligations shall be enforced and
performance received by such Subsidiary Guarantor as trustee for the holders and
the proceeds thereof shall be paid over to the holders promptly, in the form
received (together with any necessary endorsements) to be applied to the
Guaranteed Obligations, whether matured or unmatured, as may be directed by the
Required Holders, but without reducing or affecting in any manner the liability
of any Subsidiary Guarantor under this Subsidiary Guaranty Agreement.

 

(c)     If any amount or other payment is made to or accepted by any Subsidiary
Guarantor in violation of any of the preceding clauses (a) and (b) of this
Section 5, such amount shall be deemed to have been paid to such Subsidiary
Guarantor for the benefit of, and held in trust for the benefit of, the holders
and shall be paid over to the holders promptly, in the form received (together
with any necessary endorsements) to be applied to the Guaranteed Obligations,
whether matured or unmatured, as may be directed by the Required Holders, but
without reducing or affecting in any manner the liability of such Subsidiary
Guarantor under this Subsidiary Guaranty Agreement.

 

(d)     Each Subsidiary Guarantor acknowledges that it will receive direct and
indirect benefits from the financing arrangements contemplated by the Note
Agreement and that its agreements set forth in this Subsidiary Guaranty
Agreement (including this Section 5) are knowingly made in contemplation of such
benefits.

 

(e)     Each Subsidiary Guarantor hereby agrees that, to the extent that a
Subsidiary Guarantor shall have paid an amount hereunder to any holder that is
greater than the net value of the benefits received, directly or indirectly, by
such paying Subsidiary Guarantor as a result of the issuance and sale of the
Notes (such net value, its “Proportionate Share”), such paying Subsidiary
Guarantor shall, subject to Section 5(a) and 5(b), be entitled to contribution
from any Subsidiary Guarantor that has not paid its Proportionate Share of the
Guaranteed Obligations. Any amount payable as a contribution under this
Section 5(e) shall be determined as of the date on which the related payment is
made by such Subsidiary Guarantor seeking contribution and each Subsidiary
Guarantor acknowledges that the right to contribution hereunder shall constitute
an asset of such Subsidiary Guarantor to which such contribution is owed.
Notwithstanding the foregoing, the provisions of this Section 5(e) shall in no
respect limit the obligations and liabilities of any Subsidiary Guarantor to the
holders of the Notes hereunder or under the Notes, the Note Agreement or any
other document, instrument or agreement executed in connection therewith, and
each Subsidiary Guarantor shall remain jointly and severally liable for the full
payment and performance of the Guaranteed Obligations.

 

 

 
-5-

--------------------------------------------------------------------------------

 

 

Section 6.

Reinstatement of Guaranty.

 

This Subsidiary Guaranty Agreement shall continue to be effective, or be
reinstated, as the case may be, if and to the extent at any time payment, in
whole or in part, of any of the sums due to any holder on account of the
Guaranteed Obligations is rescinded or must otherwise be restored or returned by
a holder upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Company or any other guarantors, or upon or as a result of
the appointment of a custodian, receiver, trustee or other officer with similar
powers with respect to the Company or any other guarantors or any part of its or
their property, or otherwise, all as though such payments had not been made.

 

Section 7.

Rank of Guaranty.

 

Each Subsidiary Guarantor will ensure that its payment obligations under this
Subsidiary Guaranty Agreement will at all times rank at least pari passu,
without preference or priority, with all other unsecured and unsubordinated
Indebtedness of such Subsidiary Guarantor now or hereafter existing.

 

Section 8.

Additional Covenants of each Subsidiary Guarantor.

 

So long as any Notes are outstanding or the Note Agreement shall remain in
effect, each Subsidiary Guarantor agrees that such Subsidiary Guarantor will
comply with the covenants applicable to such Subsidiary Guarantor in Section 9
and Section 10 of the Note Agreement.

 

Section 9.

Representations and Warranties of Each Subsidiary Guarantor.

 

Each Subsidiary Guarantor represents and warrants to each holder that the
representations and warranties applicable to such Subsidiary Guarantor in the
Note Agreement are true and correct as of the date hereof.

 

 

 
-6-

--------------------------------------------------------------------------------

 

 

Section 10.

Tax Indemnification and FATCA Information.

 

(a)     All payments whatsoever under this Subsidiary Guaranty Agreement will be
made by each Subsidiary Guarantor in the currency in which such Guaranteed
Obligations are payable under the Note Agreement free and clear of, and without
liability for withholding or deduction for or on account of, any present or
future Taxes of whatever nature imposed or levied by or on behalf of any
jurisdiction other than the United States (or any political subdivision or
taxing authority of or in such jurisdiction) (hereinafter a “Taxing
Jurisdiction”), unless the withholding or deduction of such Tax is compelled by
law.

 

(b)     If any deduction or withholding for any Tax of a Taxing Jurisdiction
shall at any time be required in respect of any amounts to be paid by a
Subsidiary Guarantor under this Subsidiary Guaranty Agreement, such Subsidiary
Guarantor will pay to the relevant Taxing Jurisdiction the full amount required
to be withheld, deducted or otherwise paid before penalties attach thereto or
interest accrues thereon and pay to each holder of a Note such additional
amounts as may be necessary in order that the net amounts paid to such holder
pursuant to the terms of this Subsidiary Guaranty Agreement after such
deduction, withholding or payment (including any required deduction or
withholding of Tax on or with respect to such additional amount), shall be not
less than the amounts then due and payable to such holder under the terms of
this Subsidiary Guaranty Agreement before the assessment of such Tax, provided
that no payment of any additional amounts shall be required to be made for or on
account of:

 

(i)     any Tax that would not have been imposed but for the existence of any
present or former connection between such holder (or a fiduciary, settlor,
beneficiary, member of, shareholder of, or possessor of a power over, such
holder, if such holder is an estate, trust, partnership or corporation or any
Person other than the holder to whom the Notes or any amount payable thereon is
attributable for the purposes of such Tax) and the Taxing Jurisdiction, other
than the mere holding of the relevant Note or the receipt of payments thereunder
or in respect thereof or the exercise of remedies in respect thereof, including
such holder (or such other Person described in the above parenthetical) being or
having been a citizen or resident thereof, or being or having been present or
engaged in trade or business therein or having or having had an establishment,
office, fixed base or branch therein, provided that this exclusion shall not
apply with respect to a Tax that would not have been imposed but for such
Subsidiary Guarantor, after the date of the Closing, opening an office in,
moving an office to, reincorporating in, or changing the Taxing Jurisdiction
from or through which payments on account of this Subsidiary Guaranty Agreement
are made to, the Taxing Jurisdiction imposing the relevant Tax;

 

(ii)     any Tax that would not have been imposed but for the delay or failure
by such holder (following a written request by a Subsidiary Guarantor) in the
filing with the relevant Taxing Jurisdiction of Forms (as defined below) that
are required to be filed by such holder to avoid or reduce such Taxes (including
for such purpose any refilings or renewals of filings that may from time to time
be required by the relevant Taxing Jurisdiction), provided that the filing of
such Forms would not (in such holder’s reasonable judgment) impose any
unreasonable burden (in time, resources or otherwise) on such holder or result
in any confidential or proprietary income tax return information being revealed,
either directly or indirectly, to any Person and such delay or failure could
have been lawfully avoided by such holder, and provided further that such holder
shall be deemed to have satisfied the requirements of this clause (b)(ii) upon
the good faith completion and submission of such Forms (including refilings or
renewals of filings) as may be specified in a written request of a Subsidiary
Guarantor no later than 60 days after receipt by such holder of such written
request (accompanied by copies of such Forms and related instructions, if any,
all in the English language or with an English translation thereof); or

 

 

 
-7-

--------------------------------------------------------------------------------

 

 

(iii)     any combination of clauses (i) and (ii) above;

 

provided further that in no event shall the Subsidiary Guarantors be obligated
to pay such additional amounts to any holder [(i) not resident in the United
States of America or any other jurisdiction in which an original Purchaser is
resident for tax purposes on the date of the Closing in excess of the amounts
that the Subsidiary Guarantors would be obligated to pay if such holder had been
a resident of the United States of America or such other jurisdiction, as
applicable, for purposes of, and eligible for the benefits of, any double
taxation treaty from time to time in effect between the United States of America
or such other jurisdiction and the relevant Taxing Jurisdiction or (ii)]
registered in the name of a nominee if under the law of the relevant Taxing
Jurisdiction (or the current regulatory interpretation of such law) securities
held in the name of a nominee do not qualify for an exemption from the relevant
Tax and the Subsidiary Guarantors shall have given timely notice of such law or
interpretation to such holder.

 

(c)     By acceptance of any Note, the holder of such Note agrees, subject to
the limitations of clause (b)(ii) above, that it will from time to time with
reasonable promptness (x) duly complete and deliver to or as reasonably directed
by a Subsidiary Guarantor all such forms, certificates, documents and returns
provided to such holder by a Subsidiary Guarantor (collectively, together with
instructions for completing the same, “Forms”) required to be filed by or on
behalf of such holder in order to avoid or reduce any such Tax pursuant to the
provisions of an applicable statute, regulation or administrative practice of
the relevant Taxing Jurisdiction or of a tax treaty between the United States
and such Taxing Jurisdiction and (y) provide such Subsidiary Guarantor with such
information with respect to such holder as such Subsidiary Guarantor may
reasonably request in order to complete any such Forms, provided that nothing in
this Section 10 shall require any holder to provide information with respect to
any such Form or otherwise if in the opinion of such holder such Form or
disclosure of information would involve the disclosure of tax return or other
information that is confidential or proprietary to such holder, and provided
further that each such holder shall be deemed to have complied with its
obligation under this paragraph with respect to any Form if such Form shall have
been duly completed and delivered by such holder to such Subsidiary Guarantor or
mailed to the appropriate taxing authority, whichever is applicable, within 60
days following a written request of a Subsidiary Guarantor (which request shall
be accompanied by copies of such Form and English translations of any such Form
not in the English language) and, in the case of a transfer of any Note, at
least 90 days prior to the relevant interest payment date.

 

(d)     On or before the date of the Closing the Subsidiary Guarantors will
furnish each Purchaser with copies of the appropriate Form (and English
translation if required as aforesaid) currently required to be filed in
Netherlands pursuant to Section 10(b)(ii), if any, and in connection with the
transfer of any Note the Subsidiary Guarantors will furnish the transferee of
such Note with copies of any Form and English translation then required.

 

(e)     If any payment is made by a Subsidiary Guarantor to or for the account
of the holder of any Note after deduction for or on account of any Taxes, and
increased payments are made by a Subsidiary Guarantor pursuant to this Section
10, then, if such holder at its sole discretion determines that it has received
or been granted a refund of such Taxes, such holder shall, to the extent that it
can do so without prejudice to the retention of the amount of such refund,
reimburse to such Subsidiary Guarantor such amount as such holder shall, in its
sole discretion, determine to be attributable to the relevant Taxes or deduction
or withholding. Nothing herein contained shall interfere with the right of the
holder of any Note to arrange its tax affairs in whatever manner it thinks fit
and, in particular, no holder of any Note shall be under any obligation to claim
relief from its corporate profits or similar tax liability in respect of such
Tax in priority to any other claims, reliefs, credits or deductions available to
it or (other than as set forth in Section 10(b)(ii)) oblige any holder of any
Note to disclose any information relating to its tax affairs or any computations
in respect thereof.

 

 

 
-8-

--------------------------------------------------------------------------------

 

 

(f)     The Subsidiary Guarantors will furnish the holders of Notes, promptly
and in any event within 60 days after the date of any payment by a Subsidiary
Guarantor of any Tax in respect of any amounts paid under this Subsidiary
Guaranty Agreement, the original tax receipt issued by the relevant taxation or
other authorities involved for all amounts paid as aforesaid (or if such
original tax receipt is not available or must legally be kept in the possession
of a Subsidiary Guarantor, a duly certified copy of the original tax receipt or
any other reasonably satisfactory evidence of payment), together with such other
documentary evidence with respect to such payments as may be reasonably
requested from time to time by any holder of a Note.

 

(g)     If a Subsidiary Guarantor is required by any applicable law, as modified
by the practice of the taxation or other authority of any relevant Taxing
Jurisdiction, to make any deduction or withholding of any Tax in respect of
which such Subsidiary Guarantor would be required to pay any additional amount
under this Section 10, but for any reason does not make such deduction or
withholding with the result that a liability in respect of such Tax is assessed
directly against the holder of any Note, and such holder pays such liability,
then such Subsidiary Guarantor will promptly reimburse such holder for such
payment (including any related interest or penalties to the extent such interest
or penalties arise by virtue of a default or delay by such Subsidiary Guarantor)
upon demand by such holder accompanied by an official receipt (or a duly
certified copy thereof) issued by the taxation or other authority of the
relevant Taxing Jurisdiction.

 

(h)     If the Subsidiary Guarantors make payment to or for the account of any
holder of a Note and such holder is entitled to a refund of the Tax to which
such payment is attributable upon the making of a filing (other than a Form
described above), then such holder shall, as soon as practicable after receiving
written request from a Subsidiary Guarantor (which shall specify in reasonable
detail and supply the refund forms to be filed) use reasonable efforts to
complete and deliver such refund forms to or as directed by a Subsidiary
Guarantor, subject, however, to the same limitations with respect to Forms as
are set forth above.

 

(i)     The obligations of the Subsidiary Guarantors under this Section 10 shall
survive the payment or transfer of any Note and the provisions of this Section
10 shall also apply to successive transferees of the Notes.

 

(j)     By acceptance of any Note, the holder of such Note agrees that such
holder will with reasonable promptness duly complete and deliver to the
Subsidiary Guarantors, or to such other Person as may be reasonably requested by
the Subsidiary Guarantors, from time to time (i) in the case of any such holder
that is a United States Person, such holder’s United States tax identification
number or other Forms reasonably requested by a Subsidiary Guarantor necessary
to establish such holder’s status as a United States Person under FATCA and as
may otherwise be necessary for a Subsidiary Guarantor to comply with its
obligations under FATCA and (ii) in the case of any such holder that is not a
United States Person, such documentation prescribed by applicable law (including
as prescribed by section 1471(b)(3)(C)(i) of the Code) and such additional
documentation as may be necessary for a Subsidiary Guarantor to comply with its
obligations under FATCA and to determine that such holder has complied with such
holder’s obligations under FATCA or to determine the amount (if any) to deduct
and withhold from any such payment made to such holder. Nothing in this Section
10(j) shall require any holder to provide information that is confidential or
proprietary to such holder unless a Subsidiary Guarantor is required to obtain
such information under FATCA and, in such event, such Subsidiary Guarantor shall
treat any such information it receives as confidential.

 

 

 
-9-

--------------------------------------------------------------------------------

 

  

Section 11.

Term of Subsidiary Guaranty Agreement.

 

This Subsidiary Guaranty Agreement and all guarantees, covenants and agreements
of the Subsidiary Guarantors contained herein shall continue in full force and
effect and shall not be discharged until such time as all of the Guaranteed
Obligations and all other obligations hereunder shall be indefeasibly paid in
full in cash and shall be subject to reinstatement pursuant to Section 6;
provided that a Subsidiary Guarantor may be discharged from all of its
obligations and liabilities hereunder in accordance with Section 9.7(b) of the
Note Agreement.

 

Section 12.

Survival of Representations and Warranties; Entire Agreement.

 

All representations and warranties contained herein shall survive the execution
and delivery of this Subsidiary Guaranty Agreement and may be relied upon by any
subsequent holder, regardless of any investigation made at any time by or on
behalf of any Purchaser or any other holder. All statements contained in any
certificate or other instrument delivered by or on behalf of a Subsidiary
Guarantor pursuant to this Subsidiary Guaranty Agreement shall be deemed
representations and warranties of such Subsidiary Guarantor under this
Subsidiary Guaranty Agreement. Subject to the preceding sentence, this
Subsidiary Guaranty Agreement embodies the entire agreement and understanding
between each holder and the Subsidiary Guarantors and supersedes all prior
agreements and understandings relating to the subject matter hereof.

 

Section 13.

Amendment and Waiver.

 

Section 13.1.     Requirements. Except as otherwise provided in the fourth
paragraph of Section 1 of this Subsidiary Guaranty Agreement, this Subsidiary
Guaranty Agreement may be amended, and the observance of any term hereof may be
waived (either retroactively or prospectively), with (and only with) the written
consent of each Subsidiary Guarantor and the Required Holders, except that no
amendment or waiver (a) of any of the first three paragraphs of Section 1 or any
of the provisions of Section  2, 3, 4, 5, 6, 7, 11, 13 or 15.7 hereof, or any
defined term (as it is used therein), or (b) which results in the limitation of
the liability of any Subsidiary Guarantor hereunder (except to the extent
provided in the fourth paragraph of Section 1 of this Subsidiary Guaranty
Agreement) will be effective as to any holder unless consented to by such holder
in writing.

 

Section 13.2.     Solicitation of Holders of Notes.

 

(a)     Solicitation. Each Subsidiary Guarantor will provide each holder of the
Notes (irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof. Each Subsidiary Guarantor will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 13.2 to each holder promptly following the date on which it is
executed and delivered by, or receives the consent or approval of, the requisite
holders of Notes.

 

 

 
-10-

--------------------------------------------------------------------------------

 

 

(b)     Payment. The Subsidiary Guarantors will not directly or indirectly pay
or cause to be paid any remuneration, whether by way of supplemental or
additional interest, fee or otherwise, or grant any security or provide other
credit support, to any holder as consideration for or as an inducement to the
entering into by any holder of any waiver or amendment of any of the terms and
provisions hereof unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support concurrently provided, on the same
terms, ratably to each holder even if such holder did not consent to such waiver
or amendment.

 

Section 13.3.     Binding Effect. Any amendment or waiver consented to as
provided in this Section 13 applies equally to all holders and is binding upon
them and upon each future holder and upon each Subsidiary Guarantor without
regard to whether any Note has been marked to indicate such amendment or waiver.
No such amendment or waiver will extend to or affect any obligation, covenant or
agreement not expressly amended or waived or impair any right consequent
thereon. No course of dealing between a Subsidiary Guarantor and the holder nor
any delay in exercising any rights hereunder or under any Note shall operate as
a waiver of any rights of any holder. As used herein, the term “this Subsidiary
Guaranty Agreement” and references thereto shall mean this Subsidiary Guaranty
Agreement as it may be amended, modified, supplemented or restated from time to
time.

 

Section 13.4.     Notes Held by Obligors, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Subsidiary Guaranty
Agreement, or have directed the taking of any action provided herein to be taken
upon the direction of the holders of a specified percentage of the aggregate
principal amount of Notes then outstanding, Notes directly or indirectly owned
by any Subsidiary Guarantor, the Obligors or any of their respective Affiliates
shall be deemed not to be outstanding.

 

Section 14.

Notices; English Language.

 

All notices and communications provided for hereunder shall be in writing and
sent (i) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(ii) by registered or certified mail with return receipt requested (postage
prepaid), or (iii) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:

 

(a)    if to any Subsidiary Guarantor, to

 

LITTELFUSE, INC.

8755 W. Higgins Road

Chicago, Illinois 60631

Attn: Treasurer

 

With a copy to:

LITTELFUSE, INC.

8755 W. Higgins Road

Chicago, Illinois 60631

Attn: Chief Legal Officer

 

, or such other address as such Subsidiary Guarantor shall have specified to the
holders in writing, or

 

 

 
-11-

--------------------------------------------------------------------------------

 

 

(b)     if to any holder, to such holder at the addresses specified for such
communications set forth in Schedule A to the Note Agreement, or such other
address as such holder shall have specified to the Subsidiary Guarantors in
writing.

 

(c)     Each document, instrument, financial statement, report, notice or other
communication delivered in connection with this Subsidiary Guaranty Agreement
shall be in English or accompanied by an English translation thereof.

 

This Subsidiary Guaranty Agreement has been prepared and signed in English and
each Subsidiary Guarantor agrees that the English version hereof (to the maximum
extent permitted by applicable law) shall be the only version valid for the
purpose of the interpretation and construction hereof and thereof
notwithstanding the preparation of any translation into another language hereof
or thereof, whether official or otherwise or whether prepared in relation to any
proceedings which may be brought in the Netherlands or any other jurisdiction in
respect hereof or thereof.

 

Section 15.

Miscellaneous.

 

Section 15.1.     Successors and Assigns; Joinder. All covenants and other
agreements contained in this Subsidiary Guaranty Agreement by or on behalf of
any of the parties hereto bind and inure to the benefit of their respective
successors and assigns whether so expressed or not. It is agreed and understood
that any Person may become a Subsidiary Guarantor hereunder by executing a
Guarantor Supplement substantially in the form of Exhibit A attached hereto and
delivering the same to the Holders. Any such Person shall thereafter be a
“Subsidiary Guarantor” for all purposes under this Subsidiary Guaranty
Agreement.

 

Section 15.2.     Severability. Any provision of this Subsidiary Guaranty
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall (to the full
extent permitted by law), not invalidate or render unenforceable such provision
in any other jurisdiction.

 

Section 15.3.     Construction. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such express contrary provision) be deemed to excuse
compliance with any other covenant. Whether any provision herein refers to
action to be taken by any Person, or which such Person is prohibited from
taking, such provision shall be applicable whether such action is taken directly
or indirectly by such Person.

 

 

 
-12-

--------------------------------------------------------------------------------

 

 

The section and subsection headings in this Subsidiary Guaranty Agreement are
for convenience of reference only and shall neither be deemed to be a part of
this Subsidiary Guaranty Agreement nor modify, define, expand or limit any of
the terms or provisions hereof. All references herein to numbered sections,
unless otherwise indicated, are to sections of this Subsidiary Guaranty
Agreement. Words and definitions in the singular shall be read and construed as
though in the plural and vice versa, and words in the masculine, neuter or
feminine gender shall be read and construed as though in either of the other
genders where the context so requires.

 

Section 15.4.     Further Assurances. Each Subsidiary Guarantor agrees to
execute and deliver all such instruments and take all such action as the
Required Holders may from time to time reasonably request in order to effectuate
fully the purposes of this Subsidiary Guaranty Agreement.

 

Section 15.5.     Governing Law. This Subsidiary Guaranty Agreement shall be
construed and enforced in accordance with, and the rights of the parties shall
be governed by, the law of the State of New York, excluding choice-of-law
principles of the law of such State that would permit the application of the
laws of a jurisdiction other than such State.

 

Section 15.6.     Jurisdiction and Process; Waiver of Jury Trial. (a) Each
Subsidiary Guarantor irrevocably submits to the non-exclusive jurisdiction of
any New York State or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to this Subsidiary Guaranty Agreement. To the fullest extent permitted by
applicable law, each Subsidiary Guarantor irrevocably waives and agrees not to
assert, by way of motion, as a defense or otherwise, any claim that it is not
subject to the jurisdiction of any such court, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
brought in any such court and any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

 

(b)     Each Subsidiary Guarantor consents to process being served by or on
behalf of any holder in any suit, action or proceeding of the nature referred to
in Section 15.6(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 14 or at such other address
of which such holder shall then have been notified pursuant to Section 14. Each
Subsidiary Guarantor agrees that such service upon receipt (i) shall be deemed
in every respect effective service of process upon it in any such suit, action
or proceeding and (ii) shall, to the fullest extent permitted by applicable law,
be taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

 

(c)     Nothing in this Section 15.6 shall affect the right of any holder to
serve process in any manner permitted by law, or limit any right that the
holders may have to bring proceedings against any Guarantor in the courts of any
appropriate jurisdiction or to enforce in any lawful manner a judgment obtained
in one jurisdiction in any other jurisdiction.

 

 

 
-13-

--------------------------------------------------------------------------------

 

 

(d)     The Subsidiary Guarantors and the Holders hereby waive trial by jury in
any action brought on or with respect to this Subsidiary Guaranty Agreement or
other document executed in connection herewith.

 

Section 15.7.     Obligation to Make Payment in Euros. Any payment on account of
an amount that is payable hereunder or under the Notes in Euros or Dollars which
is made to or for the account of any holder in any currency other than such
currency, whether as a result of any judgment or order or the enforcement
thereof or the realization of any security or the liquidation of any Subsidiary
Guarantor, shall constitute a discharge of the obligations of the Subsidiary
Guarantors under this Subsidiary Guaranty Agreement only to the extent of the
amount of Euros or Dollars, as applicable, which such holder could purchase in
the foreign exchange markets in London, England, with the amount of such other
currency in accordance with normal banking procedures at the rate of exchange
prevailing on the London Banking Day following receipt of the payment first
referred to above. If the amount of Euros or Dollars, as applicable, that could
be so purchased is less than the amount of Euros or Dollars, as applicable,
originally due to such holder, each Subsidiary Guarantor agrees to the fullest
extent permitted by law, to indemnify and save harmless such holder from and
against all loss or damage arising out of or as a result of such deficiency.
This indemnity shall, to the fullest extent permitted by law, constitute an
obligation separate and independent from the other obligations contained in this
Subsidiary Guaranty Agreement, shall give rise to a separate and independent
cause of action, shall apply irrespective of any indulgence granted by such
holder from time to time and shall continue in full force and effect
notwithstanding any judgment or order for a liquidated sum in respect of an
amount due hereunder or under the Notes or under any judgment or order. As used
herein the term “London Banking Day” shall mean any day other than Saturday or
Sunday or a day on which commercial banks are required or authorized by law to
be closed in London, England.

 

Section 15.8.     Reproduction of Documents; Execution. This Subsidiary Guaranty
Agreement may be reproduced by any holder by any photographic, photo static,
electronic, digital, or other similar process and such holder may destroy any
original document so reproduced. Each Subsidiary Guarantor agrees and stipulates
that, to the extent permitted by applicable law, any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not such
reproduction was made by such holder in the regular course of business) and any
enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 15.8 shall not prohibit any
Subsidiary Guarantor or any other holder of Notes from contesting any such
reproduction to the same extent that it could contest the original, or from
introducing evidence to demonstrate the inaccuracy of any such reproduction. A
facsimile or electronic transmission of the signature page of a Subsidiary
Guarantor shall be as effective as delivery of a manually executed counterpart
hereof and shall be admissible into evidence for all purposes.

 

 

 
-14-

--------------------------------------------------------------------------------

 

 

Subsidiary Guaranty Agreement

 

In Witness Whereof, each Subsidiary Guarantor has caused this Subsidiary
Guaranty Agreement to be duly executed and delivered as of the date and year
first above written.

 

 

 

LFUS LLC

 

 

 

 

 

       

 

By:

/s/ Ryan K. Stafford

 

 

 

Name: Ryan K. Stafford

 

 

 

Title:   Vice President and Secretary

 

 

 

 

LITTELFUSE COMMERCIAL VEHICLE

 

  LLC  

 

 

 

 

       

 

By:

/s/ Ryan K. Stafford

 

 

 

Name: Ryan K. Stafford

 

 

 

Title:   Vice President and Secretary

 

 

 

 

SC BUILDING, LLC

 

 

 

 

 

       

 

By:

/s/ Ryan K. Stafford

 

 

 

Name: Ryan K. Stafford

 

 

 

Title:   Vice President and Secretary

 

 

 

 

SSAC, LLC

 

 

 

 

 

       

 

By:

/s/ Ryan K. Stafford

 

 

 

Name: Ryan K. Stafford

 

 

 

Title:   Vice President and Secretary

 

 

 

 

SYMCOM, INC.

 

     

 

 

 

 

 

By:

/s/ Ryan K. Stafford

 

 

 

Name: Ryan K. Stafford

 

 

 

Title:   Vice President and Secretary

 

 

 

 


--------------------------------------------------------------------------------

 

 

Exhibit A

 

Subsidiary Guarantor Supplement

 

This Subsidiary Guarantor Supplement (the “Subsidiary Guarantor Supplement”),
dated as of __________, 20__ is made by _____________, a _________________(the
“Additional Subsidiary Guarantor”), in favor of the holders from time to time of
the Notes issued pursuant to the Note Agreement described below:

 

Preliminary Statements:

 

I.     Pursuant to the Note Purchase Agreement dated as of December 8, 2016 (as
amended, modified, supplemented or restated from time to time, the “Note
Agreement”), by and among Littelfuse Netherland C.V., a limited partnership
(commanditaire vennootschap) established under the laws of the Netherlands
(together with any successor thereto that becomes a party to the Note Agreement
pursuant to Section 10.2, the “Company”) and Littelfuse, Inc., a Delaware
corporation (the “Parent Guarantor” and, together with the Company, the
“Obligors”), and the Persons listed on the signature pages thereto (the
“Purchasers”), the Obligors have issued and sold (i) €117,000,000 aggregate
principal amount of its 1.14% Senior Notes, Series A, due December 8, 2023 (the
“Series A Notes”) and (ii) €95,000,000 aggregate principal amount of its 1.83%
Senior Notes, Series B, due December 8, 2028 (the “Series B Notes” and together
with the Series A Notes as amended, restated or otherwise modified from time to
time and including any such notes issued in substitution therefor, the “Notes”
and individually a “Note”).

 

II.     The Obligors are required pursuant to the Note Agreement to cause the
Additional Subsidiary Guarantor to deliver this Subsidiary Guarantor Supplement
in order to cause the Additional Subsidiary Guarantor to become a Subsidiary
Guarantor under the Subsidiary Guaranty Agreement dated as of December 8, 2016
executed by certain Subsidiaries of the Obligors (together with each entity that
from time to time becomes a party thereto by executing a Subsidiary Guarantor
Supplement pursuant to Section 15.1 thereof, collectively, the “Subsidiary
Guarantors”) in favor of each holder from time to time of any of the Notes (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Subsidiary Guaranty Agreement”).

 

III.     The Additional Subsidiary Guarantor has received and will receive
substantial direct and indirect benefits from the Obligors’ compliance with the
terms and conditions of the Note Agreement and the Notes issued thereunder.

 

IV.     Capitalized terms used and not otherwise defined herein have the
definitions set forth in the Note Agreement.

 

 

 


--------------------------------------------------------------------------------

 

 

Now therefore, in consideration of the funds advanced to the Company by the
Purchasers under the Note Agreement and to enable the Obligors to comply with
the terms of the Note Agreement, the Additional Subsidiary Guarantor hereby
covenants, represents and warrants to the holders as follows:

 

The Additional Subsidiary Guarantor hereby becomes a Subsidiary Guarantor (as
defined in the Subsidiary Guaranty Agreement) for all purposes of the Subsidiary
Guaranty Agreement. Without limiting the foregoing, the Additional Subsidiary
Guarantor hereby (a) jointly and severally with the other Subsidiary Guarantors
under the Subsidiary Guaranty Agreement, guarantees to the holders from time to
time of the Notes the prompt payment in full when due (whether at sated
maturity, by acceleration or otherwise) and the full and prompt performance and
observance of all Guaranteed Obligations (as defined in Section 1 of the
Subsidiary Guaranty Agreement) in the same manner and to the same extent as is
provided in the Subsidiary Guaranty Agreement, (b) accepts and agrees to perform
and observe all of the covenants set forth therein, (c) waives the rights set
forth in Section 3 of the Subsidiary Guaranty Agreement, (d) agrees to perform
and observe the covenants contained in Section 8 of the Subsidiary Guaranty
Agreement, (e) makes the representations and warranties set forth in Section 9
of the Subsidiary Guaranty Agreement and (f) waives the rights, submits to
jurisdiction, and waives service of process as described in Section 15.6 of the
Subsidiary Guaranty Agreement [provided that the Additional Subsidiary Guarantor
hereby irrevocabky appoints [process agent] to receive for it, and on its
behalf, service of process in the United States. 1]

 

Notice of acceptance of this Subsidiary Guarantor Supplement and of the
Subsidiary Guaranty Agreement, as supplemented hereby, is hereby waived by the
Additional Subsidiary Guarantor.

 

The address for notices and other communications to be delivered to the
Additional Subsidiary Guarantor pursuant to Section 14 of the Subsidiary
Guaranty Agreement is set forth below.

 

 

--------------------------------------------------------------------------------



1      To be used if the Additional Subsidiary Guarantor is non-U.S. entity.

 

 
A-2

--------------------------------------------------------------------------------

 

 

In Witness Whereof, the Additional Subsidiary Guarantor has caused this
Subsidiary Guarantor Supplement to be duly executed and delivered as of the date
and year first above written.

  

 

 

[Name of Additional Subsidiary

    Guarantor]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

                 

Notice Address for such Additional Subsidiary

    Guarantor

                                 

 

 

A-3